Citation Nr: 1516391	
Decision Date: 04/16/15    Archive Date: 04/24/15

DOCKET NO.  10-19 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for chronic active cervical strain-myositis.  

2.  Entitlement to a rating in excess of 10 percent for chronic active lumbosacral strain-myositis.  

3.  Entitlement to a separate rating  for radiculopathy of the lower extremities associated with chronic active lumbosacral strain-myositis.

4.  Entitlement to service connection for a bilateral ankle disability, to include as secondary to service-connected disabilities.

5.  Entitlement to service connection for a bilateral hip disability, to include as secondary to service-connected.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  

7.  Entitlement to an initial rating in excess of 30 percent for adjustment disorder with anxiety, previously considered as major depression with melancholia.  


REPRESENTATION

Appellant represented by:	Adam I. Burns


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from May 2000 to January 2001, and from January 2003 to June 2004.  He also had a period of active duty for training from April 1981 to October 1981.  

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2009 rating decision in which the RO denied increased ratings for the Veteran's chronic active cervical strain-myositis and chronic active lumbosacral strain-myositis as well as denied service connection for bilateral ankle, leg and hip disorders and entitlement to a TDIU.  In April 2009, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in April 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) that same month.

The Board notes the RO previously characterized the issue of radiculopathy as service connection for a bilateral leg disorder.  However, in a March 2012 statement, the Veteran specifically stated that he was seeking "service connection" for radiculopathy associated with his low back disorder.  As such, given that neurological abnormalities of the lumbar spine are considered part and parcel of an increased rating claim for such disorder, for clarification purposes, the Board has recharacterized this issue as set forth on the front page of this decision.
  
The issue of entitlement to service connection for an acquired psychiatric disorder was also on appeal.  However, in a December 2013 rating decision, the RO granted service connection for adjustment disorder with anxiety, representing a full grant of that benefit sought.  Nevertheless, as discussed further below, the Veteran has submitted a NOD to the initial rating assigned.  

In March 2012, the Veteran was scheduled for a personal RO hearing.  However, in correspondence received that same month, the Veteran cancelled his hearing request.  

This appeal has been processed utilizing this appeal was processed using the paperless, electronic Virtual VA and Veterans Benefits Management System (VBMS) claims processing systems.  

For the reasons expressed below, the matters on appeal are being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further AOJ action on the claims on appeal is warranted.  

Initially, the Board observes that the AOJ last adjudicated the claims on appeal in the April 2010 SOC.  However, additional pertinent evidence has been associated with the record, including VA treatment records, Social Security Administration (SSA) records and VA examination reports.  However, it does not appear that these records were considered by the AOJ in connection with the issues on appeal.  The appellate scheme set forth in 38 U.S.C.A. § 7104(a) (West 2014) contemplates that all evidence will first be reviewed at the AOJ so as not to deprive the claimant of an opportunity to prevail with his claim at that level.  See generally Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Accordingly, as these records are relevant to the issues on appeal, the appeal must be returned to the AOJ for consideration of the additionally received evidence, and for issuance a supplemental SOC reflecting such consideration. 

However, prior to reconsidering the Veteran's claims, the Board finds that further development action in connection with these claims is warranted.

In this regard, the Veteran was last afforded a VA examination in February 2009 to evaluate his lumbar spine disorder and in September 2012 to evaluate his cervical spine disorder.  However, he has continued to report ongoing symptomatology during the course of receiving treatment including radiating pain to his extremities.  To ensure that the record reflects the current severity of the Veteran's service-connected cervical spine and lumbar spine disorders, the Board finds that a more contemporaneous orthopedic examination, with findings responsive to the applicable rating criteria, is needed to properly evaluate the service-connected disabilities under consideration.  Accordingly, the AOJ should arrange for the Veteran to undergo VA examination, by an appropriate physician, at a VA medical facility.

The Veteran also asserts that his bilateral ankle and hip disorders are related to incidents in service.  In the alternative, he has claimed that each disorder is secondary to his service-connected disabilities.  See 38 C.F.R. § 3.310 (2014); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In this regard, an April 2004 service treatment record showed that the Veteran injured his right hip when he fell on his right side.  Moreover, service personnel records document that the Veteran served in combat operations in the Southwest Asia Theatre of Operations.  A June 2003 record clearly documents that the Veteran jumped off a Hummer with full battle gear, weapon and ammunitions.  Moreover, the Veteran is service-connected for orthopedic disorders of the cervical spine, lumbar spine and right shoulder that may affect his legs, 

The Veteran has not been afforded a VA examination with respect to these issues.  VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R.  § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence 'indicates' that there 'may' be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.  

Hence, given the incidents in service and the Veteran's contentions of an association to his service-connected disabilities, the AOJ should arrange for the Veteran to undergo VA orthopedic examination by an appropriate physician at a VA medical facility to obtain medical information as to the etiology of any current bilateral ankle or hip disorders.

The Veteran is hereby notified that failure to report to any scheduled examination(s), without good cause, shall result in a denial of the claims for increase and may result in denial of the claims for service connection.  See 38 C.F.R. § 3.655(a),(b) (2014).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination(s), the AOJ should obtain and associate with the claims file any copy(ies) of any correspondence referencing the date and time of the examination(s)-preferably, any notice(s) of the date and time of examination(s)-sent to him by the pertinent VA medical facility.  

Prior to arranging for the Veteran to undergo examinations, to ensure that all due process requirements are met, and that the record before each examiner is complete, the AOJ should obtain and associate with the claims file all outstanding pertinent records.

As regards to VA records, the Veteran's VBMS currently includes outpatient treatment records dated since August 2014 from the San Juan, Puerto Rico VA Medical Center (VAMC).  However, more recent records from this facility may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the AOJ should obtain from the San Juan VAMC, all outstanding, pertinent records of evaluation and/or treatment of the Veteran since August 2014, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

The AOJ should also give the appellant another opportunity to provide information and/or evidence pertinent to the claims on appeal, notifying him that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private records.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the appellant provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2014).

Moreover, there appears to be some documents in Spanish in the Veteran's record.  Thus, the AOJ should ensure that any documents written in Spanish, are translated from Spanish into English.

The Board also points out that, as any decision with respect to the claims for increased ratings as well as service connection may affect the Veteran's claim for a TDIU, this claim is inextricably intertwined with the other claims on appeal.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  As the claims should be considered together, it follows that, any Board action on the TDIU claim, at this juncture, would be premature.  Hence, a remand of this matter is warranted, as well.

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2014).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  In adjudicating the claims for increased ratings, the AOJ should consider and discuss whether "staged rating" (assignment of different rating for different periods of time, based on the facts found), pursuant to Hart v. Mansfield, 21 Vet. App. 505 (2007), is warranted.

As a final matter, the Board again notes that, in a December 2013 rating decision, the AOJ granted service connection for adjustment disorder with anxiety.  On February 7, 2014, the Veteran filed an NOD with the initial rating assigned in this rating decision.  An NOD has been filed with respect to the initial rating assigned for the Veteran's adjustment disorder with anxiety; however, the AOJ has yet to issue a SOC with respect to that claim, the next step in the appellate process.  See 38 C.F.R. § 19.29; Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  Consequently, this matter must be remanded to the AOJ for the issuance of an SOC.  Id.  The Board emphasizes, however, that to obtain appellate review of any issue not currently in appellate status, a perfected appeal must be filed.  See 38 U.S.C.A. § 7105 (Weat 2014); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2014).

Accordingly, these matters are hereby REMANDED for the following action:

1.  Furnish to the Veteran and his representative an SOC with respect to the issue of entitlement to an initial rating in excess of 30 percent for adjustment disorder with anxiety that was awarded in the December 2013 rating decision, along with a VA Form 9, and afford them the appropriate opportunity to file a substantive appeal to perfect an appeal as to that issue. 

The Veteran and his representative are hereby reminded that to obtain appellate review of any matter not currently in appellate status, a timely appeal must be perfected-as regards the matter of entitlement to an initial rating in excess of 30 percent for adjustment disorder with anxiety, within 60 days of the issuance of the SOC.
 
2.  Obtain all outstanding, pertinent records of evaluation and/or treatment of the Veteran from the San Juan VAMC, dated since August 2014.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities. 

3.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claims remaining on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private(non-VA) records. 

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).
 
4.  If the Veteran responds, assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  Translate all pertinent items of evidence written in Spanish into English.
  
6.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination of his cervical and lumbar spine, by an appropriate physician, at a VA medical facility.

The entire electronic record, to include a complete copy of the REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented history and assertions.  All indicated tests and studies (to include X-rays) should be accomplished (with all findings made available to the physician prior to the completion of his or her report), and all clinical findings should be reported in detail. 

The physician should clearly indicate whether the Veteran has neurological manifestations of the cervical spine disability and lumbar spine disability.  For each neurological impairment identified, the examiner should clearly indicate whether such constitutes a separately ratable disability, and, if so, should provide an assessment of the severity of such disability. 

The examiner should conduct range of motion testing of the cervical and lumbar spine (expressed in degrees, with standard ranges provided for comparison purposes). 

The examiner should render specific findings with respect to whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of the cervical and  thoracolumbar spine due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

The examiner should also indicate whether the Veteran has any ankylosis of the cervical and/or thoracolumbar spine; and, if so, the extent of any such ankylosis, and whether the ankylosis is favorable or unfavorable.

The examiner should also specifically opine as to the functional impact the Veteran's cervical and lumbar spine disabilities on his activitiea of daily living, to include employment.

All examination findings, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

7.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA orthopedic examination, by an appropriate physician, at a VA medical facility to address the etiology of any bilateral ankle and hip disabilities. 

The entire electronic record, to include a complete copy of the REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented history and assertions.  All indicated tests and studies (to include x-rays, if necessary) should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The physician should clearly identify all current right ankle, left ankle, right hip and left hip disability(ies).

Then, with respect to each diagnosed disability of the right ankle, left ankle, right hip and left hip, the physician should offer an opinion, consistent with sound medical principles, and based on consideration of the Veteran's in-service and post-service medical history and assertions, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability:

(a) had its onset in, or is otherwise medically-related to, the Veteran's military service, to include injury/complaints therein; or , if not, 

(b) was caused or is aggravated (worsened beyond the natural progression) by one or more service-connected orthopedic disability(ies).  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.
  
In rendering each requested opinion, the examiner must  consider and discuss all pertinent medical and lay evidence, to include any assertions as to the onset and continuiuty .

All examination findings, along with complete, clearlt-statedrationale for the conclusions reached, musy be provided.

8.  If the Veteran fails to report to any scheduled examination(s), obtain and associate with the claims file any copy(ies) of any correspondence referencing the date and time of the examination-preferably, any notice(s) of the date and time of examination-sent to him by the pertinent VA medical facility.  

9.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

10.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the matters on appeal in light of pertinent evidence (to particularly include all that added to the record since the last adjudication of the claims), and legal authority, to include, with respect to each claim for an increased rating, consideration of whether staged rating for the disability, pursuant to Hart (cited above), is warranted. 

11.  If any benefit sought on appeal remains denied, the furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).

